The Ciiancellok.
On a bill of interpleader there should, regularly, be a decree that the defendants interplead, and the case then becomes a case between the defendants, as between a complainant and defendant. But as the proofs have been taken on both sides as between the befendants, and the causéis brought to hearing and is ready for a decision, both as between the defendants and as between them and the complainants, it may now bo heard and a final decree made.
On the merits of the caso I think it was a proper case for a bill of interpleader and for the injunction which was granted. In equity there may be such an agreement by parol as will pass the right to a chose in action. As between the defendants I have only to remark, that the proof of such agreement should be clear, and that I think the proof in this case insufficient.
Decree for the executors.